Citation Nr: 0033680	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bronchial asthma.

3. Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

4. Entitlement to an increased evaluation for low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant served on active duty from April 1970 to 
December 1971, and from December 1972 to August 1993.  The 
veteran was stationed in the Republic of Vietnam from June 
1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeared before the undersigned at 
a personal hearing conducted in November, 2000.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

At the November 2000 hearing, the veteran testified that he 
had received medical treatment since his discharge from 
service for his PTSD, asthma, hypertension, and low back 
disability at the VA medical facility in Columbia, South 
Carolina and at the Moncrief Army Hospital at Fort Jackson, 
South Carolina.  The Board notes that the veteran has 
submitted a few VA outpatient treatment records for specific 
dates as well as a statement from Dr. G. S. Hooks, a 
physician at the Army Hospital.  However, it does not appear 
from the record, that the RO has attempted to obtain and 
associate the veteran's medical records from either of these 
two government medical providers.  In addition, the Board 
notes that although the veteran was afforded VA examinations 
in May 1999, both examination reports noted that the 
veteran's medical records were not available for review by 
the examiner.  It is also noted that the most recent X-rays 
of the lumbar spine appear to be November 1993. A VA medical 
examination for compensation purposes must be a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

On Remand, the Board believes that the RO should make 
documented attempts to obtain all the veteran's VA and 
Moncrief Army Hospital records as well as afford the veteran 
comprehensive VA examinations, to include review of his 
medical records and any required diagnostic studies.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A(a), (b).

As to the veteran's claim of service connection for asthma, 
the Board notes that there is only one notation in the 
veteran's service medical records, dated September 7, 1990, 
of an assessment of bronchitis with asthma.  Apparently, the 
veteran is under current treatment for a diagnosis of asthma 
for which he takes daily medication.  However, the veteran's 
outpatient treatment records have not been obtained nor is 
there any medical evidence currently of record as to the 
probable etiology of the veteran's asthma.  In light of these 
facts, the Board believes further development of this claim 
is necessary, to include VA examination with a medical nexus 
opinion.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A(c), (d).

As to the veteran's claim of PTSD, the Board notes that the 
veteran has provided statements and testimony as to combat 
experiences while assigned to Camp Eagle in the Republic of 
Vietnam.  He has also stated that he did not speak English, 
but only Spanish, when stationed in the Republic of Vietnam.  
Therefore, it is possible that he did not provide the correct 
names of servicemen killed in his unit.  The Board further 
notes that the March 1998 response from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicated that the veteran was assigned to the 3rd Squadron, 
5th Calvary (3rd Sqdn, 5th Cav) from April 8 to July 1, 1971.  
During this period, there was combat activity in this unit's 
area of operation.  Furthermore, the USASCRUR confirmed that 
Camp Eagle was a base area location for the 326th Medical 
Battalion (326th Med Bn) while the veteran was assigned to 
that unit.  There was also indication of combat actions in 
the area of Camp Eagle in October 1971.  The USASCRUR also 
indicated that morning reports, DA Forms 1, which could be 
used to verify daily personnel actions such as wounded in 
action (WIA), killed in action (KIA), etc. could be ordered 
from the National Personnel Records Center (NPRC).  The 
USASCRUR further stated that the RO should either request 
these MR's for a three month period or provide a description 
of an event with an approximate date.  The Board notes that 
there is a medical statement from the veteran's VA 
psychologist, dated December 1998, which indicated that the 
veteran suffers from PTSD as a result of his experiences in 
Vietnam and the Persian Gulf.  In light of these facts, the 
Board believes that further development of the claim of 
service connection for PTSD is also necessary.  See 38 C.F.R. 
§ 3.304(f) and 4.125(a); See also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a) - (d).

Therefore, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
claimed disorders since his discharge 
from service, to include VA and non-VA 
providers.  These should include but are 
not limited to all VA outpatient and 
mental health records from the VA medical 
facility in Columbia, South Carolina as 
well as the U.S. Army Hospital at Ft. 
Jackson, South Carolina.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file copies of 
treatment records identified by the 
veteran and not previously associated 
with the claims folder.  Notice of any 
records not obtained should be provided 
to the veteran in accordance with the 
requirements of PL 106-475 and VBA Fast 
Letter (00-87).

2.  The RO should obtain, through 
official channels, the veteran's military 
personnel file, to include records from 
the veteran's first period of active 
service.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
hypertension.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the service-
connected lumbar spine disability.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examination should include any tests 
or studies deemed necessary for an 
accurate assessment, and complete active 
and passive range of motion testing of 
the lumbar spine.  

If x-rays, or other electrodiagnostic 
test are not performed, the examiner 
should comment on why they are not 
necessary to evaluate the severity of the 
service-connected lumbar spine 
disability.

The examiner should specify any 
anatomical damage of the lumbar spine and 
describe any functional loss, including 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use and not to limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner is requested to provide a 
complete rationale for the opinions 
given.

5.  The veteran should be afforded a VA 
pulmonary examination to order to 
determine the most probable etiology of 
the claimed asthma disability.  The 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination of 
the veteran.  Any diagnostic studies 
deemed appropriate by the examiner, 
should be performed.  The pulmonary 
examiner must then correlate his or her 
findings and indicate whether it is more 
likely, less likely or as likely as not 
that the veteran currently has asthma 
which is related to service either by way 
of incurrence or aggravation.  A 
discussion of the salient facts and the 
medical principles relied upon should be 
included in the written report.  

6.  With regard to the claim of service 
connection for PTSD, the RO should also 
afford the veteran an additional 
opportunity to submit any additional 
information as to approximate dates of 
his alleged in-service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

7.  The RO is requested to review the 
veteran's statements, as well as those 
given during prior examinations in order 
to prepare a summary of all claimed 
stressors.  The RO should then request 
the MR's (morning reports), DA Form 1, 
for the veteran's unit(s), for the 
appropriate three month period in order 
to obtain further verification of claimed 
stressors involving such personnel 
actions as WIA's and KIA's, and copies of 
similar documents regarding activities of 
the veteran's unit(s) while in Vietnam.

8.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, what was 
the nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

9.  Thereafter, the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist, who has not 
previously examined him, to determine the 
diagnoses of all psychiatric disorders 
that are present.  Any diagnosis of a 
mental disorder must conform to DSM-IV 
and be supported by the findings on the 
examination report.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

10.  The RO should then review the record 
and ensure that all the above actions are 
completed and that the examination is 
adequate for rating purposes.  See also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

11.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


